Citation Nr: 0909224	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the reduction of the disability rating for service-
connected benign prostatic hypertrophy, status post 
transurethral resection of the prostate, from 40 percent to 
10 percent, effective May 1, 2006, was appropriate.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel










INTRODUCTION

The Veteran had active service from February 1941 until 
September 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

On his August 2006 Substantive Appeal (Form VA-9) the Veteran 
requested a hearing before a Member of the Board in 
connection with his claim.  In September 2007, the Veteran 
was notified that his hearing would not be scheduled for 
another six months.  The Veteran withdrew his request for a 
hearing before the Board in February 2008.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) 
(2008).


FINDINGS OF FACT

1. In October 2005, the RO proposed to reduce compensation 
benefits from 40 percent to 10 percent for the Veteran's 
benign prostatic hypertrophy, status post transurethral 
resection.  The Veteran was notified of this proposed 
reduction in November 2005; he was also notified that he had 
the right to request a hearing and had 60 days to submit 
additional evidence.

2.  The Veteran requested a local hearing in December 2005; 
in that same correspondence the Veteran requested additional 
time to submit evidence as he had a January 2006 VA urology 
appointment.

3.  The reduction of benefits was accomplished by way of a 
rating decision issued in January 2006; the effective date of 
the reduction was May 1, 2006.

4.  The Veteran was scheduled for a hearing in June 2006; 
however, this hearing was not held.

5.  A local hearing was conducted in November 2006.  



CONCLUSION OF LAW

The reduction in the rating for the benign prostatic 
hypertrophy, status post transurethral resection of the 
prostate from 40 percent to 10 percent, effective from May 1, 
2006, was not proper and restoration of the 40 percent rating 
for benign prostatic hypertrophy, status post transurethral 
resection of the prostate is warranted. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  In the present case, 
however, there are specific procedural requirements that need 
to be met in order for a schedular reduction to be conducted.  
38 C.F.R. § 3.105; See also Barger v. Principi, 16 Vet. App. 
132 (2002) (which held that the VCAA was inapplicable due, in 
part, to the fact that the law governing the matter in 
question contained its own notice provisions).  Furthermore, 
in the decision below, the Board finds the benign prostatic 
hypertrophy was improperly reduced.  Given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Turning to the merits of the claim the Veteran contends that 
the disability rating for his benign prostatic hypertrophy, 
status post transurethral resection of the prostate, was 
improperly reduced and seeks an increased evaluation, 
including restoration of the prior 40 percent evaluation.  By 
way of history, the RO granted service connection for 
prostatitis in a May 1947 rating decision.  At that time a 10 
percent evaluation was assigned pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7527.  The Veteran contended the 10 
percent evaluation did not accurately reflect the severity of 
his disability and often sought increased evaluations for the 
condition over the years.  Significantly, an April 1977 Board 
decision recharacterized the condition to bladder neck 
contracture; however, this decision denied an evaluation in 
excess of 10 percent.  Subsequently, a May 2004 rating 
decision granted an increased 40 percent evaluation for the 
bladder neck contracture.  A May 2005 rating decision again 
recharacterized the disability to reflect the more accurate 
diagnosis of benign prostatic hypertrophy, status post 
transurethral resection of the prostate but continued the 40 
percent evaluation.  

The Veteran again sought an increased evaluation in August 
2005.  The RO in an October 2005 rating decision, which was 
mailed to the Veteran in November 2005, proposed a reduction 
in the rating evaluation from 40 percent to 10 percent.  
Specifically, the RO explained in the decision that the prior 
May 2004 and May 2005 rating decisions were clearly and 
unmistakably erroneous as a prior June 1998 Board decision 
had found the Veteran's symptoms were related to the 
nonservice-connected prostate cancer.  The reduction was 
subsequently implemented in a January 2006 rating decision 
and became effective May 1, 2006.  The Veteran contends that 
the reduction was improper and argues he was entitled to 
maintain at least a 40 percent rating.

Under the laws, an unappealed decision of the RO or the Board 
becomes final and binding and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended. 38 
U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

If the finding of CUE results in a reduction in evaluation of 
a service-connected disability and this lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. 38 C.F.R. § 3.105(e).  The 
beneficiary will be notified of the contemplated action and 
furnished detailed reasons for the reduction, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. Id.  The Veteran is also to be informed that 
he may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice. 38 C.F.R. § 3.105(i).  If additional evidence is 
not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran expires. 38 C.F.R. § 3.105(e).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored. Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991). When a Veteran's disability rating is 
reduced without following the applicable regulations, the 
reduction is void ab initio. See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections. 38 C.F.R. §§ 3.343, 
3.344.  Under 38 C.F.R. § 3.343, additional protections are 
afforded to claims where a reduction of a total disability 
rating is contemplated.  However, this provision concerning 
rating reductions and terminations of 100 percent ratings is 
not applicable in this case.  Additionally, under 38 C.F.R. § 
3.344, if a rating has been in effect for five years or more, 
there must be material improvement in the disability before 
there is any rating reduction. See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
Furthermore, under 38 C.F.R. § 3.344, ratings on account of 
diseases subject to temporary or episodic improvement, such 
as manic depressive or psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer and many skin 
conditions, will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. See Peyton v. Derwinski, 1 Vet. App. 
282, 286- 87 (1992).  The Board notes, however, that the 40 
percent rating for benign prostatic hypertrophy, status post 
transurethral resection of the prostate, has been in effect 
for less than 5 years.  Additionally, the Veteran's benign 
prostatic hypertrophy, status post transurethral resection of 
the prostate, is not a condition known to have temporary or 
episodic improvement.  Thus, various provisions of 38 C.F.R. 
§ 3.344 pertaining to stabilization of disability ratings do 
not apply in this case and reexamination disclosing 
improvement will warrant a rating reduction. 38 C.F.R. 
§ 3.344(c). 

In the present case, the RO sent the Veteran a letter in 
November 2005 which enclosed a rating decision dated in 
October 2005 that proposed a reduction in the evaluation of 
the benign prostatic hypertrophy from 40 percent to 10 
percent.  As noted above, the basis for the proposed 
reduction was CUE in the May 2004 rating decision that 
granted the increased 40 percent evaluation.  The November 
2005 letter advised the Veteran of his rights in regards to 
this reduction including the right to submit additional 
evidence within 60 days and the right to request a hearing.  
The RO did not advise the Veteran that he only had 30 days to 
request a hearing.  Rather, the letter advised the Veteran 
that "unless we hear from you within 60 days, we will assume 
you have no additional evidence and do not want a hearing.  
We will make a decision using the evidence we already have."

In December 2005, the RO received a statement from the 
Veteran indicating he felt the reduction was "unfair" and 
requesting additional time to submit evidence as he had a 
January 2006 urology appointment.  Enclosed with this 
December 2005 letter was an "Appeal Hearing Option" form on 
which the Veteran requested a local hearing with a Jackson, 
Mississippi Decision Review Officer (DRO).  Although it was 
not submitted within 30 days after receipt of the November 
2005 notification, the Board notes that the RO led the 
Veteran to believe he had 60 days to request this hearing.  

The Veteran subsequently received a rating decision dated in 
January 2006 implementing the reduction from 40 percent to 10 
percent for benign prostatic hypertrophy, status post 
transurethral resection of the prostate, effective May 1, 
2006.  

Over a month after the January 2006 rating decision which 
implemented the reduction of benefits, the RO sent the 
Veteran a letter dated in March 2006 advising him that he had 
been scheduled for a June 2006 hearing.  The record further 
reflects that in June 2006, the day after the scheduled 
hearing, the Veteran requested he be rescheduled for the 
hearing.  A subsequent August 2006 statement from the Veteran 
outlined the steps he took to attend the hearing.  
Specifically, he indicated he signed in at the adjudication 
department on the date of the hearing but was told he was at 
the wrong location and directed to the hospital.  
Significantly, the sign in register of the RO adjudication 
department reflected the Veteran signed in at 2:20 on the 
date of his hearing.  

A hearing was not rescheduled until November 2006, over a 
year after the Veteran was notified of the proposed 
reduction, and over 6 months after the reduction became 
effective.

Significantly, 38 C.F.R. § 3.105(i) mandates the Veteran be 
advised that he will be provided a predetermination hearing 
if one is requested within 30 days of the date of the notice 
of the proposed reduction.  38 C.F.R. § 3.105(i) further 
indicates that if a predetermination hearing is timely 
requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning he proposed action.  This regulation continues to 
indicate that the final action will be taken following the 
predetermination hearing and any additional development 
mandated by paragraphs (d), (e), (f), (g) and (h). 38 C.F.R. 
§ 3.105(i)(2).

While the Veteran has not contended that the provisions of 38 
C.F.R. § 3.105 were not complied with, the Board finds the RO 
failed to follow all procedural requirements concerning the 
reduction in rating.  In the present case there are 2 
specific errors.  First, the RO failed to clearly advise the 
Veteran that he only had 30 days in which to request a 
hearing.  38 C.F.R. § 3.105(i) provides that the Veteran must 
be informed that he will have an opportunity for a hearing 
provided that the request is received within 30 days from the 
date of notice.  This section clearly indicates that this 
notice is to be provided in the advance written notice 
concerning the proposed action.  Id.  In the present case, 
while the Veteran was advised he could request a 
predetermination hearing, he was not provided with the 30 day 
deadline.  Instead, the RO used vague language which seemed 
to suggest the Veteran had 60 days to submit his request for 
a hearing.

Also concerning is the fact that after receiving the 
Veteran's December 2005 hearing election form, the RO failed 
to afford the Veteran with a predetermination hearing prior 
to taking final action.  Significantly, the only request for 
a hearing prior to the March 2006 notification of the hearing 
was the Veteran's December 2005 statement.  Although the 
Veteran's request was not received within the 30 days 
mandated by law, the RO implicitly accepted the Veteran's 
December 2005 request for a hearing as timely by scheduling 
the Veteran for the requested hearing.  Having done so, the 
RO should have ensured the hearing occurred prior to the 
final action which implemented the reduction.  Rather, the 
Veteran was not scheduled for the hearing until June 2006, 
over a month after the reduction was effectuated, and was not 
actually provided a hearing until November 2006, six months 
after the reduction was effectuated.  38 C.F.R. § 3.105(e), 
(i) (2008).

As the RO failed to apply the provisions of 38 C.F.R. § 3.105 
(e) and (i) in its reduction of the appellant's disability 
evaluation for his benign prostatic hypertrophy, status post 
transurethral resection of the prostate from 40 percent to 10 
percent, the Board finds that the January 2006 rating 
decision was void ab initio as not in accordance with the 
law.  Thus, the Board has no legal option but to restore the 
40 percent schedular rating. 38 U.S.C.A. § 1155; 38 C.F.R. § 
3.105(e), (i); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991). See Greyzck v. West, 12 Vet. App. 288, 292 
(1999). 


ORDER

The rating for the benign prostatic hypertrophy, status post 
transurethral resection of the prostate, was improperly 
reduced to 10 percent, and restoration of a 40 percent 
evaluation for the benign prostatic hypertrophy, status post 
transurethral resection of the prostate, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


